Citation Nr: 0330734	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for rheumatoid arthritis 
of the joints, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to March 
1993.  She had service in the Southwest Asia theater of 
operations, from October 10, 1991 to January 18, 1992, 
during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  In January 2002, the Board remanded the 
veteran's claim for service connection for a bilateral wrist 
disorder and her claim for service connection for rheumatoid 
arthritis of the joints.  Since the veteran's bilateral 
wrist disability has been shown to be rheumatoid arthritis, 
the Board finds that the veteran's claims are more 
accurately described as a single claim, as reflected by the 
title page of this decision.


FINDINGS OF FACT

1.  The veteran's service medical records, including the 
February 1993 discharge examination report, do not indicate 
that the veteran had rheumatoid arthritis of the joints 
during service.

2.  The veteran's post service medical records first reveal 
complaints of joint pain in April 1997.

3.  The competent (clinical) evidence of record establishes 
that the veteran's current chronic joint disability is 
clearly diagnosed as rheumatoid arthritis.

4.  The competent (clinical) evidence of record fails to 
establish that the veteran's rheumatoid arthritis, initially 
demonstrated years after service, is in any way related to 
the veteran's military service.


CONCLUSION OF LAW

Rheumatoid arthritis, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2002); 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be codified in 
pertinent part at 38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duties to notify and to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the veteran of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 
U.S.C.A. § 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claim in this current appeal because it was filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.  

With respect to notice, VA letters to the veteran, to 
specifically include as dated in May 2001 and February 2002, 
and rating decisions, statements of the case, and 
supplemental statements of the case, informed the appellant 
of the evidence necessary to substantiate her claim, as well 
as VA development activity.  As such, VA's duty to notify 
has been met.  See Quartuccio v. Principi, No. 01- 997 (U.S. 
Vet App. June 19, 2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Notwithstanding the information provided in the 
May 2001 and February 2002 VA letters, a full year is 
allowed to respond to a VCAA notice.  Nevertheless, in this 
case, in a statement dated and received in July 2003, the 
appellant waived any remaining period to provide additional 
evidence and requested the case be returned to the Board for 
consideration as soon as possible.

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that she has not 
identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

VA law and regulations provide that service connection may 
be established for a disability resulting from personal 
injury incurred or disease contracted in the line of duty or 
for aggravation of a preexisting injury or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including arthritis, manifested or aggravated to a 
compensable degree within the appropriate time period shall 
be granted service connection, even though there is no 
record of such disease in service.  38 C.F.R. § 3.309; 38 
C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792 - 67793 
(Nov. 7, 2002)).

For Persian Gulf veterans, 38 C.F.R. § 3.317 provides that, 
except as provided in paragraph (c) of this section, VA 
shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  A chronic disability resulting from an 
undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from 38 C.F.R. Part 4 for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  A 
disability referred to in this section shall be considered 
service-connected for purposes of all laws.  38 C.F.R. § 
3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (codified at 
38 U.S.C.A. § 1117 (West 2002)).  That legislation provides 
that the definition of undiagnosed illnesses will be 
expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome.  The VEBEA also 
codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.

In the present case, however, the changes made to 38 
U.S.C.A. § 1117 do not materially change the law as to the 
symptoms claimed for service connection as due to an 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Thus, he has not been 
prejudiced by applying the new regulation in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran maintains that she has rheumatoid arthritis of 
the joints, to include bilateral wrist disability manifested 
by joint pain, due to her service in the Persian Gulf.  The 
veteran appeared before the undersigned Veterans Law Judge 
in September 2001.  She testified that she was in the Navy 
and that she was deployed to Saudi Arabia for six months in 
1992.  The veteran noted that she was discharged in 1993 and 
that she began to have aches and pains in her joints in 
1994.  

The report of the veteran's physical examination on entry to 
service indicates that the veteran had minor scoliosis of 
the lumbar spine.  A May 18, 1990 service medical record 
indicates that the veteran complained of mild low back pain.  
The veteran was noted to have scoliosis of the thoracic 
lumbar spine.  In June 1990, the veteran complained of pain 
in the right knee, legs, and ankles for four days.  The 
diagnosis was overuse syndrome.  The remaining service 
medical records, including the February 1993 discharge 
examination report, reveal no complaints or findings related 
to the wrists or other joints.

The veteran submitted statements from her mother, sister, 
and a friend in July 1997.  These people all said that the 
veteran experienced pain in the joints, including fingers 
and wrists.

Private medical records from C.E.E., M.D., dated from April 
1996 to January 1997, reveal no complaints relating to the 
veteran's wrists or other joints.

VA outpatient treatment records show the veteran had 
complaints of pain in the ankles, knees, hands, and right 
shoulder since April 1997.  A September 1997 VA outpatient 
record contains an assessment of rheumatoid arthritis.

On VA general medical examination in July 1997, the 
diagnoses included joint pains with lumbar and thoracic 
scoliosis.  The veteran was noted to have patellar femoral 
pain syndrome of the knees, and to have De Quervain's 
syndrome of the wrists.

VA X-rays of the veteran's ankles in August 1997 were noted 
to be normal.

The veteran was afforded a VA orthopedic examination in 
October 1997.  X-rays showed the veteran to have normal 
knees and wrists.  X-rays also showed lumbar scoliosis.  The 
diagnoses included mechanical low back pain, bilateral De 
Quervain's syndrome, bilateral patellar femoral pain, and 
lumbar scoliosis.

An August 1998 VA outpatient record notes that the veteran's 
symptoms and laboratory tests indicated rheumatoid 
arthritis, in spite of the normal X-rays.  A September 1998 
VA outpatient record indicates that the veteran reported 
that she developed inflammatory arthritis in 1994.

A July 2001 VA outpatient record indicates that the veteran 
had a history of rheumatoid arthritis since 1997.

Medical records from Tulane University Hospital dated from 
April 2001 to February 2002 indicate that the veteran gave a 
history of painful joints since 1993 involving mainly her 
wrists and fingers.  

A June 2002 VA outpatient record indicates that the veteran 
had last been seen for erosive rheumatoid arthritis a year 
previously.  The veteran reported pin in her right shoulder, 
wrists, hands, knees and ankles.  The assessment included 
rheumatoid arthritis erosive with involvement of the wrists, 
metacarpophalangeal joints, and the proximal interphalangeal 
joints.

The veteran was afforded a VA orthopedic examination in 
October 2002.  The examiner reviewed the veteran's old 
medical records as well as examined the veteran.  The 
examiner noted that X-rays of the hands performed in May and 
July 2002 were normal.  It was reported that X-rays of the 
left wrist showed what was described as post-traumatic 
changes of the radial carpal joints, but were most 
consistent with erosive changes from rheumatoid arthritis.

The veteran was again examined by a VA physician in January 
2003.  Examination revealed that the veteran had a small 
amount of swelling in both wrists, bilaterally.  The  
metacarpophalangeal (MCP) joints were tender, bilaterally, 
without obvious swelling, as were the proximal 
interphalangeal joints.  The veteran's left elbow was 
tender.  Both shoulders were tender at the acromioclavicular 
joints.  The veteran's right knee was tender at the medial 
and lateral joint lines.  There was very mild tenderness in 
the left metatarsophalangeal joints.  There was no swelling, 
erythema or warmth in the knees, ankles or feet, 
bilaterally.  The examiner noted that a bone scan done in 
1998 showed uptake in the wrist and MCP joints, bilaterally.  
Laboratory examination showed positive rheumatoid factor and 
elevated sedimentation rate.  The impression was rheumatoid 
arthritis.  The examiner stated that X-rays showed evidence 
of narrowing of the intercarpal joints which was consistent 
with the diagnosis.  It was the examiner's opinion that the 
veteran's rheumatoid arthritis could not be linked to 
service, noting there was no medical records showing first 
involvement of the joints during service.

While the veteran asserts that she has rheumatoid arthritis 
of the joints due to her Persian Gulf service, as a 
layperson she is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Initially, the Board notes that the veteran is not entitled 
to service connection for rheumatoid arthritis of the joints 
on a presumptive basis based on her service in the Persian 
Gulf.  In the veteran's case, all of her joint problems are 
currently attributed to a known disease, rheumatoid 
arthritis.  As rheumatoid arthritis represents a diagnosed 
illness, it is not subject to the presumption of service 
connection afforded under 38 U.S.C.A. § 1117.

As noted above, arthritis is a chronic disease subject to 
presumptive service connection if manifested to a 
compensable degree within a year of discharge from service.  
While the veteran maintains that she had joint pains within 
a year of discharge from service, this is not shown by the 
medical evidence of record.  While joint pain was shown on 
two occasions in service, one episode was attributed to 
lumbar scoliosis, a disability noted on entry to service, 
and the other episode was attributed to overuse syndrome.  
The medical evidence of record does not show that the 
veteran developed chronic joint disability until more than a 
year after discharge from service.  The medical evidence 
initially demonstrated that the veteran experienced 
rheumatoid arthritis 1997.  Consequently, the veteran is not 
entitled to service connection for rheumatoid arthritis of 
the joints on a presumptive basis for being one of the 
38 C.F.R. § 3.309 chronic diseases. 

The Board finally notes that there is no medical evidence of 
record indicating that there is any relationship between the 
veteran's rheumatoid arthritis of the joints and service.  
The medical evidence does not indicate that the veteran has 
any other current disability of the joints, including De 
Quervain's syndrome, as a result of her service.  
Furthermore, in January 2003, a VA physician examined the 
veteran and her medical history, and opined that the 
veteran's current joint disability, rheumatoid arthritis, 
was unrelated to service.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for rheumatoid arthritis of the joints.


ORDER

Entitlement to service connection for rheumatoid arthritis 
of the joints, to include as due to an undiagnosed illness, 
is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



